Title: To George Washington from Elijah Hunter, 9 December 1789
From: Hunter, Elijah
To: Washington, George


          
            Dear Sr
            Mountpleasant Decbr 9th 1789
          
          I have Been for Some time Past in Greate Contemplation whether I Should Trouble your Excellensy with a Line by way of Remembrance, Respecting Some of the Transactions of the Late war or Not, Which I hope you will Not Take amis, if you Should Not Think it worthy your Notice to answer.
          I must also Beg leave to appologise For Languge and Stile To address Such a Character in Life as yourself, For I am Not a Profit Nor a Profits Son Neither was I Brot up at the Feet of Gomalea, But through Divine assistance I Shall be able to Lay Before you Matters of Fact which I Shall only appeal to your Self For the Truth of.
          In the First Place In the winter 1779 when your Excellensy had your Quarters at the Rarritan in Newjersy you may Remember I Came to you with a Letter from Genl McDogal—Informing you that Governor Tryon had Sent a Packet of Letters to me and others to be Distributed and one to myself Insinuating with me to alter my Sentaments and Promising me the Protection of Govermt and its Emoluments in Case of my Being discoverd in Giving them Inteligence These Letters with a Letter From Genl McDogal of my Character you had Before you as I was then a Total Stranger to you.
          I was also Sent by you to Philadelphia To Congress Mr John Jay Being then Presedent who I was well acquainted with, and you Requested me to Call on you In my Return which I Did.
          you then Sr Requested me to Countenance a Corespondance with the British, I then Made Some appoligy that I was unequal to Such a Task and the Resque was Greate, and that I must Become an obnoctious Character on Both Sides, which I Daily Experience to be True, Instances of which if opertunity offerd

Could Site you to—But your Excellensy usd Some Forcable arguments to Excite me To undertake by assuring me the Protection of the States and in Case of our obtaining Independasy that Such Persons who Stood forth at Such a Cretical Moment would Not be Forgot by them, and that it Might be of More Servise than Five hundred men in the Field at my own Expence—and that I had Taken an active Part In my Countries Cause, and that it Become Every Man to Take Such a Part for Gaining our Independansy as Providenc Pointed out, upon thes Conditions, with Nearly the Same from the Then Presedent of Congress I Concluded on the Business and your Excellensy Gave me the Statement of the army and wrote by me to Genl McDogal and also you may Remember that you made an appology to me that it would be attended with Considerable Expence out of Pocket But the Funds were Low and that you Could Not Furnish with Cash for that Purpose, Neither have I Recd any During the war, Except Two half Joes, I Re[ceive]d from you at a Time at Newinsor when I Brot up Four Men By your Express Request to be as Pilots on the Sound which Cost I was to and Did Give them for their Expensis. But if Independansy was obtaind that No Doubt I Should be amply Rewarded I upon these Conditions with I Trust a Zeal for the Cause I went on with Chearfulness and Kep up a Continual Correspondance with them which Soon Became So General That it Took up all my Time To Ride To Head Quarters and So to Meet those who were Imployed Between the Lines This was Kep up More or Less to the End of the war. Now Sr as to the advantages arising from this Inteligence I must Leave to yourself But This I have To Give me Some Satisfaction I have Recd from your Excellensy From west-point a Letter wherein you Returnd me your Thanks for the Information Re[ceive]d by yourself & the Different officers of Ports and also I have a Satificut From you upon your Departure from Newyork Left with genl McDogal To Secure my Character and Recommend me to whom it might Consern Such Like ones I have from Different officers.
          But Sr as to the Intelegence which was Given by me I will Site To Two Instanses Paticulor as No Doubt your Memory may Fail and as I Conseave it was Important I Shall only mention them Two one of which when the Enemy Came up the North River and Took Verplanks Point and Stony Point with an Intent on

West Point and to Make an attack on Connecticut at the Same Time In order to Draw our Troops from the Highlands and also another Instance when Majr Talmage was attacked—at Poundridge which I Gave Talmage Possitive Information Two Days before it happend and the Time when Exactly as I Dont Doubt you will Remember by the Letters which Passed Between you and Talmage about the Matter the other Instance the Information was Given to Genl McDogal Pointedly and the Enemies Design which at First he Could Not Beleave But in a Few Hours Provd the Fact which he has alwaeys acknowledged with the Greatest Gratitude the Many other Instanses would be To Tedious to Mention Genl McDogal a Few Days Before his Death To Two Persons of Character who he Supposd might be of Servise to me in a Future Day Told them that the States were under Greate obligation to Capt. Hunter and was Sorry that he Could Not Se that Full Satisfaction was Made him But it was out of his Power to Do more and Requested as I understand that Those men might Mention this from him In Case it Might Be Nessesary.
          But Sr Sometime Previous to this Genl McDogal Through his Influance as a Temporary Releaf obtaind from the Treasurer of this State about Eight Hundred Pounds in Satificuts which was at about 3/6 Pounds and that as I was a Capt. Malitia and So was Considerd as Being in Servise and the Reason why this was Done was Because I Did Not Chose to apply to Congress as that must be In Such a Publick Manner that my Situation must be Laid open to the World and which has been the Reason why I have Never Made application Since and in Peticulor Since the New Goverment has Taken Place—as all Debates are Made Publick.
          But Sr when I Consider the Justness of my Claim and the Character of the administrator of Goverment and that it is him who I must appeal to as a Living witness of the Truth of these Things, Gives me Courage to Lay the Matter Before you and also another Motive when I Consider that Many Persons who Now Reseave Large Sallar⟨ies⟩ from Goverment who have Never Resqued Life Nor Property In the Servise of the Country and are Now Injoying the Liberties and Emoluments of it, which I as a Siteson am obliged to Pay my Dues and Taxes to Defray the Expence and What I have Recd has Not amounted to half of my

Pock⟨et⟩ Expence I have Sr a Family To take Care of which is Near and Dear to me as Perhaps to any other man, Therefore in Duty to them as well as the Justness of my Cause I Cannot Rest the Matter in Silence any Longer.
          I Cannot with Justise omit Mentioning Two Persons who were also Imployed in the Same Servise under my Deretion and your order and approbation who have Not Re[ceive]d one Cop[pe]r and Both Now in Low Surcumstance one of which was a Man of Some Property and Good Character who has Been undone by the war and has Long been Confind in Goal But through my assistance I have Got him out and For Further Peticulors on Many Different Subjects I Shall omit at Pres⟨ent⟩ and Now Dear Sr if what I have Mentioned Should be by you thot worthy your attention Should be Glad if you Could Let me Know whether it would be agreeable For me to Call on you For Further advise on the Matter and That a Line Left With Malankton Smith of Newyork who I Expect will be the Bearer of this or to Samuel Frankling & Co. who will Forward it to me by my Sloop who will Return from Newyork on Friday Next.
          Now Dear Sr I Shall Leavve the Matter to your wise Consideration Praying that you may be Led in to all Truth and the God of the universe may bestow on you all that grace wisdom and understanding that you Need For to Direct you in the Greate Important Trust Reposed in you For without that you Cant Do anything, acseptable to him and that you may Finish your Course with Joy and at Last Receave a Crown of Glory Laid up In heven for those who Love the Lord Jesus Christ and his appering which God Grant may be the Happy Lot and Portion of us all for Christ Sake which is the Sinseare Desire of your Humbe Sert
          
            Elijah Hunter
          
        